Citation Nr: 1825030	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a heart disability, to include coronary artery disease, ischemic heart disease, and hypertension claimed as due to exposure to herbicides.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, depression, and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Notices of Disagreement (NODs) were filed in January 2012 and June 2012. A Statement of the Case (SOC) was issued in June 2014. A substantive appeal (VA Form-9) was filed in July 2014. A Supplemental Statement of the Case (SSOC) was issued in September 2017.

In October 2015, the Veteran testified at a personal hearing at the Muskogee RO hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in October 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 





FINDINGS OF FACT

1.  The Veteran's heart condition, to include coronary artery disease, ischemic heart disease, and hypertension, did not manifest in service or within the one year presumptive period after separation, and is not shown to be due to service, to include exposure to herbicides in the Republic of Vietnam. 

2. The Veteran's acquired psychiatric disorder, to include PTSD, mood disorder, depression, and bipolar disorder, did not manifest in service or within the one year presumptive period after separation, and is otherwise shown to be unrelated to service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a heart condition have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for an acquired psychiatric disorder have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated October 2010 and January 2012, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In October 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including other heart disease and psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If a Veteran was exposed to herbicides during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during that service. Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C. § 1116 (f); 
38 C.F.R. § 3.307 (a)(6)(iii). The list of presumptive diseases for exposure to herbicides includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.) . See 38 C.F.R. § 3.309 (e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart Condition  

The Veteran contends that his heart condition is a result of his exposure to herbicides during a top secret mission in the Republic of Vietnam. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a heart condition, variously diagnosed as ischemic heart disease, coronary artery disease, and coronary arteriosclerosis. The Veteran has also been diagnosed with hypertension. Service treatment records (STRs) revealed no abnormalities that were attributed to a heart condition. The Veteran's military personnel records do not indicate that he served in the Republic of Vietnam. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's heart condition is related to his military service.

The Veteran's March 1966 enlistment examination report indicated that the Veteran did not have a heart condition upon entrance to the military. 

An August 1966 DA Form 873, Certificate of Clearance and/or Security Determination Under EO 10450, indicated that the Veteran had a "secret" security clearance. A February 1967 personnel record documented that the Veteran was "enroute to Vietnam." The entry had a line drawn through it. In August 1968, the US Army Air Defense School, Low Altitude Missile Department, Office Instruction Division, issued a Letter of Commendation to the Veteran for outstanding performance as an instructor in the Hawk Branch, Fort Bliss, Texas, during the period of March 1968 to August 1968. 

The Veteran's February 1969 separation examination report did not indicate that the Veteran had a heart condition or any heart disease related symptomatology. 

A March 2005 VA treatment note indicated that the Veteran was diagnosed as a smoker and with possible hypertension. A review of the medical records indicated that the Veteran smoked two packs a day for over 50 years and his "pack per day" history was documented. The Veteran's history of chronic obstructive pulmonary disease (COPD) was documented, in addition to the clinical assessment that his circulatory system has very limited functional capacity. See November 2013 VA treatment note. 

April 2005 discharge instructions for cardiology services at a private medical facility indicated that the Veteran underwent a cardiac catheterization/angioplasty surgical procedure. A June 2005 chest x-ray revealed bilateral carotid plaque formation with no flow-limiting or ulcerated lesions. The Veteran's heart disease, hypertension, and the fact that he was a tobacco user were documented in his medical history. In August 2006, the Veteran underwent left heart catheterization, selective cardioangiogram, percutaneous transluminal coronary angioplasty and stenting of the proximal to mid right coronary artery. The Veteran was also diagnosed with hypertension and hyperlipidemia. A November 2006 echocardiogram showed findings consistent with ischemic heart disease.
On VA outpatient treatment in January 2007, the Veteran was diagnosed with Coronary artery disease. 

A November 2010 Personnel Information Exchange System (PIES) response indicated that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam. 

A February 2011 VA treatment note indicated that coronary arteriosclerosis was listed on the Veteran's problem list. 

A November 2012 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that the Veteran's unit, the 8th Missile Battalion, 3rd Artillery unit, was located at Okinawa, Japan during 1967. The response was in coordination with research conducted by the US Army Center for Military History (CMH). The parties reviewed a document entitled The Press submitted by the US Military Assistance Command, Vietnam, dated May 12, 1967 that documented an attack against the Da Nang military complex on February 27, 1967 and an attack on the Da Nang Airbase on March 15, 1967. There was no report of injuries or damages.

In an August 2013 statement, the Veteran reported that he was deployed to Vietnam in October 1966 or early November 1966. A December 2013 PIES response revealed that morning reports of Battery A, 8th Missile Battalion, 3rd Artillery unit from February 1, 1967 to February 20, 1967 revealed no evidence of a secret mission involving Hawk Missiles.

The Veteran completed a Special Operations Forces Incident statement in January 2014. The Veteran reported that he was stationed in Okinawa, Japan and served in Vietnam from February 25, 1967 to April 24, 1967 for "about a month." The Veteran reported that in February 1967, he was sent on a secret mission to the Republic of Vietnam to operate Hawk Missiles. While in Vietnam, the Veteran was stationed near Da Nang, close to the demilitarized zone (DMZ). The Veteran reported that in order to operate Hawk Missiles, he had to have a top security clearance and a cryptographic clearance. A cryptographic clearance was needed to operate the Identification Friend or Foe (IFF) system. According to the Veteran, the mission was "very secretive." The Veteran reported that while serving in Vietnam, he received incoming mortar file. 

At the October 2015 hearing, the Veteran testified that he served in Vietnam from February 2, 1966 or August 1966 to February 1967 and that he did not remember his exact dates of service. The Veteran testified that he was very close to the DMZ and that he was sent to Vietnam on a secret mission to operate the Hawk Missile defense system in response to 149 MiG fighter jets that were sent to North Vietnam by the Chinese government.  In a December 2015 statement, the Veteran reiterated that he served in Vietnam and that while his service records may not specifically note his service in Vietnam, his testimony provided clear insight into the reasons for his deployment. The Veteran asserted that his "specific training in Hawk Missiles made it necessary to send him to Vietnam to help operate the new batteries coming online."

A March 2017 DPRIS response indicated that it was unable to locate 1967 unit records submitted by the 8th Missile Battalion, 3rd Artillery unit. However, DPRIS officials reviewed the 1966 unit history and the 1966-1967 unit histories submitted by the 30th Artillery Brigade. The unit records revealed that the 8th Missile Battalion, 3rd Artillery unit was stationed at Ryukyu Islands, Okinawa, Japan. The records do not document that the Veteran or personnel assigned to the 8th Missile Battalion were sent on a secret mission to the Republic of Vietnam. A May 2017 National Personnel Records Center response indicated that there is no evidence in the Veteran's personnel file to substantiate any service in the Republic of Vietnam. 

In an March 2018 statement, the Veteran asserted that his experience is memorialized in the publication, American Experience in Vietnam. The Veteran claimed that a photograph shows the Veteran's unit's flag. The photograph is of a flag and soldiers holding a flag. No one in the photograph is identified. According to the Veteran, a caption that read: 

A US Army helicopter delivers ammunition to Pegasus units fighting their way westward. On April 7, the 1st Calvary Divisions 2nd Battalion, 7th Cavalry, joining up with the Marines, officially bringing an end to the Seventy-Seven -Day Siege,
 
refers to his unit, the 8th Missile Battalion, 3rd Artillery. In a related March 2018 statement, the Veteran's stepdaughter stated that she observed the Veteran's trauma and health issues for years.

Upon review of the record evidence, the Board finds that service connection for a heart disability, to include coronary artery disease, ischemic heart disease, and hypertension, claimed as due to exposure to herbicides, is not warranted. In so finding, the Board observes that STRs revealed no abnormalities attributed to a heart condition or related symptomatology. The Veteran's February 1969 separation examination indicated that his heart was normal. 

Furthermore, the clinical evidence of record indicated that the Veteran was diagnosed with possible hypertension in March 2005, underwent his first cardiac catheterization/angioplasty in April 2005, and a left heart catheterization in August 2006. Findings consistent with ischemic heart disease were shown in a November 2011 echocardiogram. The clinical evidence indicates that the Veteran did not exhibit symptoms of, or was diagnosed with a heart condition until more than 35 years after his separation from military service.  The evidence indicates that the Veteran's heart condition did not manifest to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for a heart condition on a presumptive basis.  

With regard to the Veteran's contention that he was exposed to herbicides during his service in Vietnam, a veteran who served in the Republic of Vietnam shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during that service. Certain diseases shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). The list of presumptive diseases for exposure to herbicides includes ischemic heart disease.  

In this appeal, the evidence of record does not substantiate the Veteran's contention that he served in Vietnam. The Veteran's DD Form 214 documents his foreign service, but does not indicate any service in Vietnam.  The Veteran's personnel military record includes a February 1967 notation that read "enroute to Vietnam"; "principle duty- casual." However, the notation had line marked through it with no explanation of its significance. Most critically, negative responses from PIES, DPRIS and the National Personnel Records Center establish that there is no evidence in the Veteran's personnel file to substantiate any service in the Republic of Vietnam.  The November 2012 DPRIS response indicated that the 8th Missile Battalion, 3rd Artillery was located at Okinawa, Japan during 1967. The December 2013 PIES response indicated that the 8th Missile Battalion, 3rd Artillery unit's morning reports from February 01, 1967 to February 20, 1967 revealed no evidence of secret mission involving Hawk Missiles.  The March 2017 DPRIS response indicated that 1967 records for the 8th Missile Battalion, 3rd Artillery were not located. The unit's 1966 records were reviewed, in addition to 1966-1967 unit histories submitted by the 30th Artillery Brigade, and the records do not document that the Veteran or personnel assigned to the 8th  Missile Battalion was sent on a secret mission to the Republic of Vietnam. The May 2017 National Personnel Records Center response reiterated the negative responses.  Pursuant to 38 C.F.R. § 3.307 (a)(6)(iii), the Veteran has not provided sufficient evidence to substantiate his claim that he served in Vietnam and thus presumably exposed to herbicide agents. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for a heart condition, as due to exposure to herbicide agents, on a presumptive basis.  

With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Veteran contends that his heart condition is related to his service, specifically his exposure to herbicides in Vietnam. However, the Veteran does not possess the medical expertise or specialized knowledge to provide a probative opinion regarding the nexus/relationship between his heart condition and military service. 

For the foregoing reasons, the Board finds that service connection for a heart disability, to include coronary artery disease, ischemic heart disease, and hypertension claimed as due to exposure to herbicides must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder 

The Veteran contends that his acquired psychiatric disorder is a result of service. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of an acquired psychiatric disorder, variously diagnosed as depression; PTSD; bipolar disorder, unspecified; and mood disorder, not otherwise specified (NOS). STRs revealed no abnormalities that were attributed to an acquired psychiatric disorder. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's acquired psychiatric disorder is related to his military service.

An August 2008 VA treatment note indicated that the Veteran was diagnosed with depression. The Veteran related his depression to former successful businesses that have "gone broke." The Veteran had a positive PTSD screen in February 2011. In March 2011, the Veteran was diagnosed with PTSD like symptoms and depressive disorder. In April 2011, the Veteran was diagnosed with bipolar disorder, unspecified; rule out (r/o) PTSD; and depression.  In July 2011, the Veteran was diagnosed with a mood disorder, NOS. 

In March 2012, the AOJ issued a Formal Finding of lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD. The AOJ explained that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. The AOJ determined that there was no evidence showing that the Veteran served in a hostile zone while in service. 

In an August 2012 Statement in Support of Claim for Service Connection for PTSD, the Veteran first described events stated in the above mentioned January 2014  Special Operations Forces Incident statement. To summarize, the Veteran contended that his PTSD was due to a secret mission he carried out in Vietnam during the period of February 25, 1967 to April 24, 1967. 

The Veteran testified during the October 2015 hearing that he came under indirect enemy fire while in Vietnam. The Veteran testified that he sustained "a hole through the leg" and hearing loss due to Vietnam and that he never sought mental health treatment before service. The Veteran testified that his psychiatric problems began in response to the September 11, 2001 terrorist attacks on the U.S. 

In March 2018, the Veteran submitted an article entitled, PTSD: New Rules for Veterans Compensation, http://www.veteransdis...01/19/2012. The article explains the new rules for veterans compensation for PTSD and how the rules will impact a veteran's VA disability claim for PTSD.

Upon review of the record evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, depression, and bipolar disorder is not warranted. In so finding, the Board observes that STRs revealed no abnormalities attributed to an acquired psychiatric disability or related symptomatology. The Veteran's February 1969 separation examination report indicated that the Veteran was psychiatrically normal. 

The clinical evidence of record indicated that the Veteran was diagnosed with depression in July 2008, bipolar disorder in April 2011, and PTSD in June 2011. The clinical evidence indicates that the Veteran did not exhibit symptoms of, or was diagnosed with, an acquired psychiatric disorder until more than 35 years after his separation from military service.  The evidence indicates that the Veteran's acquired psychiatric disorder did not manifest to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for an acquired psychiatric disorder on a presumptive basis.  

As in this appeal, when service connection for PTSD is claimed as related to fear of hostile military action/terrorist activity, the Veteran's lay testimony is sufficient to establish occurrence of the stressor, if consistent with the circumstances of his service, and a VA (or VA contracted) psychiatrist or psychologist diagnoses PTSD. "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3). 

Here, the evidence of record does not substantiate the Veteran's contention that he served in Vietnam. The Veteran has not established that he served in Vietnam and that his reported stressor, "fear of hostile military or terrorist activities," is consistent with the circumstances of his service. A review of the Veteran's service personnel records and negative responses from PIES, DPRIS, and the National Personnel Records Center indicates that there is no evidence that the Veteran served in the Republic of Vietnam. The responses indicate that that Veteran's unit was stationed at the Ryukyu Islands in Okinawa, Japan during the period in which the Veteran contends that he was sent to Vietnam for a secret mission to operate Hawk Missiles. 

While the Veteran's DA Form 873 indicates that he had a "secret" security clearance, and an August 1968 US Army Air Defense School, Low Altitude Missile Department, Office Instruction Division, Letter of Commendation recognized the Veteran for his outstanding performance as an instructor in the Hawk Branch, the documents do not show that the Veteran used his "secret" security clearance or provided Hawk Missile training in Vietnam. Furthermore, although the November 2012 DPRIS response noted an attack against the Da Nang military complex on February 27, 1967 and an attack on the Da Nang Airbase on March 15, 1967, there were no injuries or damages reported. Most notably, there is no objective evidence that the Veteran was serving in or near Da Nang, Vietnam during the February and March 1967 attacks. 

With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Veteran contends that his acquired psychiatric disorder is related to his service, specifically his secret mission in Vietnam in 1967. However, the Veteran does not possess the medical expertise or specialized knowledge to provide a probative opinion regarding the nexus/relationship between his acquired psychiatric disorder and military service. 

Lastly, the Board has considered the article the Veteran submitted in support of his service connection claim. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1). However, the Court held that "if such [medical treatise] evidence is presented, it must demonstrate a connection between service incurrence and a present injury or condition." Supra at 513 (citing Libertine v. Brown, 9 Vet. App. 521 (1996).   In this appeal, while the article addresses the new rules for veterans compensation for PTSD and how the rules will impact a veteran's VA disability claim for PTSD, the article does not contain any information or analysis specific to the Veteran's case with regard to the nexus/relationship between the Veteran's diagnosed acquired psychiatric disorder  and his military service. As such, the article evidence submitted by the Veteran is of limited probative value.

Based upon the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, depression, and bipolar disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a heart disability, to include coronary artery disease, ischemic heart disease, and hypertension claimed as due to exposure to herbicides is denied. 



Entitlement to service connection for an acquired psychiatric disorder disability, to include PTSD, mood disorder, depression, and bipolar disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


